Case 1:19-cv-00191-N Document 118 Filed 03/16/21 Page 1 of 1         PageID #: 1503




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

OVERSEAS HARDWOODS         )
COMPANY, INC.,             )
    Plaintiff,             )
                           )
v.                         ) CIVIL ACTION NO. 19-00191-N
                           )
HOGAN ARCHITECTURAL WOOD )
PRODUCTS, LLC, a/k/a HOGAN )
ARCHITECTURAL HARDWOODS )
LLC; M. DAVID HOGAN; BRENT )
UPSHAW; and BLAKE OGILVIE, )
     Defendants.           )

                                   JUDGMENT

      This action was tried by Magistrate Judge Katherine P. Nelson with consent

of the parties, without a jury, and the following decision was reached. In accordance

with the Order entered this date, it is ADJUDGED and DECREED that Plaintiff

Overseas Hardwood Company, Inc. shall recover from the Defendants Brent Upshaw

and Blake Ogilvie jointly and severally the amount of $276,215.28, as well as post

judgment interest at the rate set by 28 U.S.C. § 1961.

      The Clerk of Court is DIRECTED to enter this document on the civil docket

as a Final Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DONE this the 16th day of March 2021.

                                       /s/ Katherine P. Nelson
                                       KATHERINE P. NELSON
                                       UNITED STATES MAGISTRATE JUDGE
